Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the heated mixture a vapor phase product” on line 6 of claim 1 render the claim indefinite because it is unclear if the heat mixture and vapor phase product is one stream or two separated streams. 
The limitation “the steam cracker effluent a tar product” on line 13 of claim 1 render the claim indefinite because it is unclear if the effluent and the tar product is one stream or two separated streams. 
The limitation “the heated mixture a vapor phase product” on line 6 of claim 11 render the claim indefinite because it is unclear if the heat mixture and vapor phase product is one stream or two separated streams. 
The limitation “the steam cracker effluent a tar product” on line 19 of claim 11 render the claim indefinite because it is unclear if the effluent and the tar product is one stream or two separated streams. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7, 8 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghamdi et al. (US 2018/0057758 A1) in view of Kandel et al. (US 2018/0057759 A1). 
Al-Ghamdi disclose a process for converting a hydrocarbon feedstock (e.g., crude oil or mixture of a crude oil) to produce hydrocarbon products wherein the feedstock is passed into a separation zone (102) to produce a vapor product (103) and liquid product (123). The liquid product is then passed into a catalytic cracking zone (149) utilizing a fluidized catalyst to produce a catalytically cracked effluent (132) which is then passed into a separation unit (133, 111) to produce a first light gas stream including C2 and C4 hydrocarbons (138), a naphtha stream (135), a bottom stream (134), a methane stream (118), C3 hydrocarbon stream (137), C4 stream (114), a butadiene stream (115) . The vapor product is introduced into a steam cracking unit (148) to produce a steam cracked effluent (110) comprising benzene and toluene which is then passed into a separation to provide a fraction comprising C2 hydrocarbons (117, ethylene), C3 hydrocarbons (116), C4 hydrocarbon (114). Hydrogen (121) is also removed from the light gas stream. The liquid product has a boiling point of 350o C. The catalytic cracked effluent comprises C1-C4 hydrocarbons See paragraphs [0024]-[0037]; Figures 1 and 2; tables 3-5. 
	Al-Ghamdi does not teach a step of mixing the feedstock with a diluent before the separation step, does not teach a step of processing a tar product, does not specifically teach that a portion first C2 hydrocarbon is combined with a portion of the second C2 hydrocarbon, and does not teach a step of combining C4 hydrocarbons from the extract stream with the upgrading stream. 
	Kandel teaches a process for upgrading pyrolysis tar wherein a feedstock is mixed with a diluent (17, 18, e.g., water or team) to produce a mixture which is then preheated and separated into a vapor product (13) and a liquid product (27). The vapor product is charged into a steam cracking zone (23,40) to produce a steam cracked effluent (41). Kandel also teaches that the produced pyrolysis tar (65) is pretreated to removed particulate and then mixed a diluent (310, 330) before preheating (70). The heated mixture is then hydroprocessed (110) to produce a hydroprocessing product (120). The hydroprocessing step is operated in the process of hydrogen at temperature of from 200-500o C, at a partial pressure of from 8-13 MPa, at a WHSV greater than 0.03 to less than 4 hr-1. See Figures 1 and 2; paragraphs [0057],
	 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Al-Ghamdi by mixing the feedstock with a diluent prior to the separation step as suggested by Kandel to effectively steam crack only vapor phase. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was pyrolysis tar made to have modified the process of the process of Al-Ghamdi by upgrading the pyrolysis tar as suggested by Kandel to produce more valuable products. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Kandel by combining the first and second C2/C3 hydrocarbons as claimed because Kandel teaches that the first fraction comprising C2/C3 hydrocarbon (132, 138) is combined with 110 to produce fractions 117 and 116 comprising C2/C3. In either cases, C2/C3 hydrocarbons from streams 138 and 110 are combined into stream 117 and 116.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Al-Ghamdi by combine C4 hydrocarbons from extracting stream and upgrading stream as claimed because combining streams having the same/or similar composition to a single stream is within the level of one of skill in the art. 
 
Claims 6, 9, 10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above, and further in view of either Al-Ghamdi et al. (US 2018/0155638 A1) or Patel et al. (US 2018/0305273 A1).
The process of Al-Ghamdi’758 is as discussed above. 
Al-Ghamdi’758 does not teach a step of reforming the naphtha stream, does not teach a step of recovery benzene/toluene from the steam cracked effluent and combined with the reformate, and does not teach an alkylation step.  
Both Al-Ghamdi’638 and Patel discloses a process wherein a naphtha stream is introduced into reforming zone to produce a reformate and hydrogen. The produced hydrogen from the reforming zone is recycled to hydroprocessing units. See Patel: [0472], AL-Ghamdi’638: [0076], [0082], [0083], [0087], [0135], [0140], [0141], [0157]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Al-Ghamdi’758 by passing the naphtha stream to a reforming unit as suggested by either Patel or Al-Ghamdi’638 to produce desirable hydrogen and reformate. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Al-Ghamdi’758 by recovering benzene/toluene and combined recovered benzene/toluene with the reformate because recover benzene/toluene from a hydrocarbon mixture is within the level of one of skill in the art and it is obvious to combine the recovered benzene/toluene with the reformate because the reformate also comprises aromatics. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Al-Ghamdi’758 by passing benzene/toluene  to an alkylation process because further processing benzene/toluene to a downstream process such as alkylation is within the level of one of skill in the art to produce a desirable product. 

Election/Restrictions
The argument that the technical feature of the apparatus system is not obvious over Al-Ghamdi et al. is not persuasive because Al-Ghamdi/ Kandel et al. (US 2018/0057759 A1) teaches the apparatus system as claimed. The requirement is still deemed proper and is therefore made FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771